Order reversed on the law, without costs of this appeal to either party, writ dismissed and relator remanded to the custody of the Warden of Auburn State Prison, Auburn, New York. The writ of habeas corpus is not available to the petitioner in this instance. (People ex rel. Wachowicz v. Martin, 293 N. Y. 361.) All concur. (The order sustains a writ of habeas corpus and directs that relator be discharged from custody.) Present — Taylor, P. J., MeCurn, Larkin, Love and Vaughan, JJ. [190 Misc. 698.]